DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/213948 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satzke et al (US Publication No. 2015/0066929 A1).
With respect to claim 1, Satzke teaches a method performed by at least one processor, the method comprising: obtaining, by a workflow manager, a network based media processing (NBMP) workflow including a plurality of workflow tasks and a plurality of proximity parameters which indicate a plurality of desired distances between the plurality of workflow tasks and at least one of a media source and a media sink (paragraph 0082 discloses the node 311 (source)(media source) of Fig. 2 requests the setup of an application[(NBMP) workflow] which has a sink involving the node 312 (sink)[media sink]; the node 311 can find a node which is in the proximity of the sink (or vice versa). As indicated above, the mapping function (MF) 401 in each node [workflow manager] of the MC 100 stores its own and the neighbor’s resource occupations and topology information, so that each node can draw its placement decision in an autartic way; Par. [0072] a node 101 manages the resources and topology in a table 600…depending on the distance (d) from the root element [proximity parameters], the precision of the cost tuple values can vary with respect of accuracy, actuality, aggregated view, etc.; Par. [0016], upon determining that the minimum distance is greater than a minimum threshold (i.e., upon determining that the computing device cannot rely on previous placement decisions), the computing device may be adapted to determine, based (only) on the topological list, if the one or more components of the new application are to be placed (tasks) in the first topological area 

With respect to claim 2, Satzke teaches wherein the NBMP workflow is provided by at least one from among the workflow manager or an NBMP source (Para.[0082],the node 311(source)[NBMP source] of FiG.2 requests the setup of an application {(NBMP) workflow] which has a sink involving the node 312(sink).The question is how the node 311 can find a node which is in the proximity of the sink (or vice versa). As indicated above, the mapping function (MF) 401 in each node101[workflow manager] of the MC 100 stores its own and the neighbor's resource occupations and topology information, so that each node can draw its placement decision in an autarkic way).

With respect to claim 3, Satzke teaches wherein a proximity parameter from among the plurality of proximity parameters comprises a number indicating a desired distance between a workflow task of the plurality of workflow tasks and the at least one of the media source and the media sink (Para. [0016] disclose upon determining that the minimum distance is greater than a minimum threshold [number indicating a desired distance] (i.e. upon determining that the computing device cannot rely on previous placement decisions), the computing device may be adapted to determine, based (only) on the topological list, if the one or more components of the new application are to be placed [tasks] in the first topological area or in one of the plurality of topological areas other than the first topological area. Typically, a new component placement request comprises information regarding the preferred location [desired distances] of a sink or a source of the component/application; The computing device may compare the preferred location with its own location and the location of the topological areas of the media cloud).



With respect to claim 8, Satzke teaches wherein a proximity parameter of the plurality of proximity parameters indicates a desired distance between the task group and the at least one of the media source and the media sink (Para. [0115], a classifier can be used in order to determine a plurality of clusters 202 [task group] of feature vectors 203, wherein the feature vectors 203 within a cluster 202 have a relatively low distance in the feature space 200 ... These average and/or representative placement details 205 can be used by the node 101, in order to accelerate the placement of a new placement request; Para. [0072], A node 101 manages the resources and topology in a table 600 ... Depending on the distance (d) from the root element [proximity parameters], the precision of the cost tuple values can vary with respect of accuracy, actuality, aggregated view, etc.; Para. [0016}, Typically, a new component placement request comprises information regarding the preferred location [desired distance] of a sink or a source of the component/application; The computing device may compare the preferred location with its own location and the location of the topological areas of the media cloud).

With respect to claim 9, Satzke teaches wherein the at least one of the plurality of workflow tasks included in the task group inherits the desired distance (Para. [0099], the learning phase provides a plurality of clusters [task group] for typical application access 

With respect to claim 10, Satzke teaches wherein an average of the plurality of desired distances is used to determine an efficiency of the NBMP workflow (Para. [0115], The classifier is configured to determine average and/or representative placement details 205 {plurality of desired distances] for each cluster 202. These average and/or representative placement details 205 can be used by the node 101, in order to accelerate the placement of a new placement request [efficiency of the NBMP workflow]; the node 101 may determine if the feature vector 203 falls within (or is close to) a cluster 202 and then use the average and/or representative placement details 205 of the cluster 202, in order to handle the placement request).

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.


The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Satzke et al (US Publication No. 2015/0066929 A1) in view of You (US OMAF4CLOUD: STANDARDS-ENABLED 360° VIDEO CREATION AS ASERVICE 2019 (retrieved on 2021-06-01) retrieved from the internet https:/Avww.ibc.org/download? ac=10503>entire document).
With respect to claim 6, Satzke teaches wherein the NBMP workflow corresponds to a workflow description document (Para. [0016] disclose the information regarding the preferred 
Satzke does not explicitly wherein the plurality of proximity parameters are included in at least one general descriptor included in the workflow description document.
However, You teaches wherein the plurality of proximity parameters are included in at least one general descriptor included in the workflow description document (Pg. 3, Para. 1, NBMP defines standard APis and formats such as Function templates and Workflow Description Document (WDD) consisting of a number of logic descriptors; Pg. 7, Para. 1, Inside the WDD, a Processing Descriptor defines the processing functions and the Connection Map object (plurality of parameters] that represents the workflow graph (see Figure 6)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Alcatel with the teaching of You for the purpose of distributing the processing functions efficiently and improving the interoperability and portability in different cloud solutions (Pg. 3, Para. 1 of You).

The limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.


Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

3/26/2022